Title: From Thomas Jefferson to Thomas Pinckney, 11 June 1792
From: Jefferson, Thomas
To: Pinckney, Thomas



Sir
Philadelphia June 11. 1792.

The letter I have addressed to Admiral Jones, of which you have had the perusal, has informed you of the mission with which the President has thought proper to charge him at Algiers, and how far your agency is desired for conveying to him the several papers, for receiving and paying his draughts to the amount therein permitted, by redrawing yourself on our bankers in Amsterdam who are instructed to honor your bills, and by acting as a channel of correspondence between us. It is some time however since we have heard of Admiral Jones. Should any accident have happened to his life, or should you be unable to learn where he is, or should distance, refusal to act or any other circumstance deprive us of his services on this occasion, or be likely to produce too great a delay, of which you are to be the judge, you will then be pleased to send all the papers confided to you for him, to Mr. Thomas Barclay our Consul at Marocco, with the letter addressed to him, which is delivered you open, and by which you will perceive that he is, in that event, substituted to every intent and purpose in the place of Admiral Jones. You will be pleased not to pass any of the papers confided to you on this business through any post-office. I have the honor to be with great & sincere esteem, Sir, your most obedt. humble servt

Th: Jefferson

